Title: To James Madison from William C. C. Claiborne, 28 January 1803 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


28 January 1803, “Near Natchez.” “The express which I despatched to New-Orleans, on the 11: instant, returned yesterday and brought me the enclosed packet, accompanied by a letter from Mr. Hulings [not found], a copy of which is herewith forwarded.” The intendant “is firm to his purposes,” and the deposit will not be restored. “The Intendant is represented to be a man of handsome talents, and extensive fortune, that he should risque his reputation and estate by persisting in a measure of this kind without authority from his Court appears to me extraordinary.” Reports that the “boats from the Westward are arriving daily at Natchez.” Understands there are many ships waiting in New Orleans for freight, which they take on board “while lying at Anchor in the stream.” Since the American deposit is prohibited and foreign ships are forbidden to trade at New Orleans, “it will probably follow that few for the future will enter the river.” “The number of vessels will be insufficient for the demand, and the surplus produce of the West, will be lost to our Country and to the industrious farmer.”
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 2 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:267.



   
   See Claiborne to JM, 19 Jan. 1803.


